Citation Nr: 1725517	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for traumatic arthritis of the right knee from June 1, 2010 to May 3, 2011, a rating in excess of 10 percent from May 4, 2011 to November 24, 2015, and a rating in excess of 30 percent from November 25, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from January 2000 to June 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted a higher 30 percent rating for the right knee disability on appeal, for the period from June 1, 2010 to May 3, 2011 and a 10 percent rating from May 4, 2011.

In a February 2017 rating decision, the RO granted a higher 30 percent rating for the right knee disability on appeal, effective November 25, 2015.  As that award did not represent a total grant of benefits sought on appeal, the claim for higher ratings remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, the Veteran's attorney submitted a letter requesting to cancel a video conference hearing that was scheduled before the Board in June 2017.  Accordingly, the Veteran's hearing request is deemed withdrawn.


FINDINGS OF FACT

1. For the periods from June 1, 2010 to May 3, 2011 and from November 25, 2015, the Veteran's right knee traumatic arthritis was not characterized by flexion limited to 45 degrees or less, extension limited to 30 degrees or greater, recurrent subluxation, ankylosis, impairment of the tibia or fibula, or genu recurvatum.  

2.  For the period from May 4, 2011 to November 24, 2015, the Veteran's right knee traumatic arthritis was not characterized by flexion limited to 45 degrees or less, extension limited to 10 degrees or greater, recurrent subluxation, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  An August 2012 VA examination report noted slight (0-5 millimeter) instability of the right knee.

4.  An August 2012 VA examination report noted a history of a right meniscal tear with frequent locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for limitation of extension due to service connected traumatic arthritis of the right knee from May 4, 2011 to November 24, 2015, and to a disability evaluation in excess of 30 percent from June 1, 2010 to May 3, 2011 and from November 25, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2016).

2.  The criteria for entitlement to a separate 10 percent disability rating for slight instability due to service connected traumatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257(2016).

3.  The criteria for a separate 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of pain, locking, and effusion into the joint due to service connected traumatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4  (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for service connected traumatic arthritis of the right knee from May 4, 2011 to November 24, 2015, and to a disability evaluation in excess of 30 percent from June 1, 2010 to May 3, 2011 and from November 25, 2015.

The Veteran has been diagnosed with traumatic arthritis of the right knee, which under Diagnostic Code 5010, is rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability. 

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

In June 2010, the Veteran was afforded a VA examination of his right knee.  It was noted that the Veteran had a history of right knee problems in service, including arthroscopic surgery to repair a torn meniscus.  At his examination, the Veteran complained of dull constant pain in his right knee, as well as worsening stiffness and occasional warmth.  His pain worsened by squatting, kneeling, and crawling.  He was able to perform all activities of daily living unassisted.  He reported using a knee brace when working, but denied missing any work due to knee pain.  

The Veteran was observed to walk well, without limping.  On examination, the right knee appeared very slightly larger than the left.  There was tenderness to palpation.  The Veteran was able to flex to 120 degrees, with pain beginning at 104 degrees.  He could extend to 8 degrees, but the examiner reported that the Veteran had functional limitation beginning at 20 degrees, with pain so severe beginning at 20 degrees that the Veteran rarely goes beyond this in his daily activities.  Following repetitive testing, the Veteran had range of motion from 26 degree extension to 84 degrees flexion.  The examiner was unable to estimate whether there would be additional loss of motion during flare-ups without resorting to speculation.  Tests for instability were within normal limits.  

In May 2011, the Veteran was afforded another VA examination.  He described intermittent pain in his right knee, which becomes bothersome with extended standing or walking, as well as weakness and stiffness, predominantly in the morning.  He also reported a sensation of popping, primarily at the extremes of flexion.  There was no definitive locking, although he stated it "kind of locks."  He denied lack of endurance, episodes of dislocation, subluxation, heat, or drainage.  He reported intermittent swelling of the right knee and noted that it occasionally becomes red.  He previously treated his pain with Motrin, but stopped taking this because of a rise in his serum creatinine.  He now takes Tylenol, which he states is not really effective, but is without any side effects.  He previously tried hydrocodone, but did not like taking it so he stopped.  He also uses a knee brace.  He described flare-ups of 10/10 pain that occurs approximately once per week and take 3-4 hours to resolve.  Precipitating factors include climbing a ladder and heavy pulling or lifting.  There is no additional limitation of motion or functional impairment during a flare-up.  The Veteran was able to perform all activities of daily living.  He owns and works for a cable company and did complain of pain when he has to go into the field for installations.  

On examination, there was tenderness to palpation.  There is no objective evidence for edema, effusion, instability, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  The Veteran's gait before the examination was normal.  After, there appeared to be at times a very slight limp favoring the right leg, but this was very slight and intermittent and appeared to subside as the Veteran walked a longer distance.  There was no unusual shoe wear pattern noted.  The Veteran had range of motion of the right knee from 0 degrees extension to 130 degrees flexion, with pain noted at the extremes of flexion.  There is no loss of joint function with use or loss of additional range of motion following repetitive testing.  The examiner noted that it was possible that during a flare-up, the Veteran could experience further limitation of his range of motion, increased pain, or reduced functional capacity, but that it was impossible to estimate any such loss without resorting to speculation.  There was no joint instability or subluxations.  An August 2010 x-ray was noted to show mild degenerative changes, but no fractures or effusion.  

In August 2012, the Veteran was afforded a third VA examination.  At that time, he described frequent popping and grinding in the joint.  He reported daily pain, which worsens with prolonged standing or walking and climbing stairs.  He also complained of feeling unstable and reported that he has fallen because of right knee instability 6-8 times in the last year.   He described swelling in the joint on average once a week.  He was taking Motrin and Tylenol daily for pain control.  

On examination, the Veteran was able to flex his right knee to 125 degrees, with no objective evidence of painful motion observed.  He was able to extend to 10 degrees, with no evidence of painful motion.  Following repetitive testing, the Veteran was able to flex to 130 degrees and extend to five degrees.  The Veteran had full strength in the lower extremities.  Instability testing of the right knee joint was abnormal.  No recurrent subluxation was noted, but the Veteran had frequent episodes of pain, locking, and effusion.  

In November 2015, the Veteran was afforded another VA examination.  At that time, the Veteran described pain with weight bearing, worsened with prolonged weight bearing, squatting, and climbing.  He complained that the knee will give way at times.  He takes diclofenac twice daily for knee pain and wears a knee brace on a daily basis.   He has been followed in orthopedic clinic at the VA and has also been prescribed injections.  He wears a patellofemoral sleeve with a lateral buttress on a daily basis for patellofemoral pain, which overall he considers helpful.  He has also had physical therapy for the knee, but without significant benefit.

The Veteran reported that he was currently working, as well as completing an internship in IT, which primarily involved office type work.  He noted that he had to give up his previous employment due to problems with his right knee associated with climbing, crawling, and squatting.

On examination, the Veteran was able to flex to 120 degrees and extend to 20 degrees.  There was no additional functional loss or loss of range of motion.  There was evidence of pain with weightbearing, tenderness to palpation, and crepitus.  The Veteran had slightly decreased muscle strength in the right lower extremity and very slight muscle atrophy.  There was no recurrent subluxation, lateral instability, or recurrent effusion.  On objective testing, the Veteran had normal joint stability.  He had a history of slight patellar dislocations.  His gait was slightly antalgic.  

Based on the above evidence, the Board finds that a higher disability evaluation under Diagnostic Code 5261 cannot be assigned for any period on appeal.  For the period from May 4, 2011 to November 24, 2015, the Veteran's right knee traumatic arthritis was not characterized by extension limited to 10 degrees or greater.  For the periods from June 1, 2010 to May 3, 2011 and from November 25, 2015, the Veteran's right knee traumatic arthritis was not characterized by extension limited to 30 degrees or greater.  While the Board is aware of the Veteran's complaints of pain, his pain (to include pain on motion) is not shown by competent objective evidence to be so disabling as to warrant a higher compensable rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additionally, the Veteran did not have compensable limitation of flexion at any time during the appeal period, nor is there evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, so Diagnostic Codes 5260, 5256, 5262, and 5263 are not for application. 

However, the Board does note that the August 2012 VA examiner found evidence of slight (0-5 millimeters) instability, as well as frequent episodes of locking, pain, and effusion.  While no other VA examiner before or after noted this symptomatology, raising the possibility that the August 2012 VA examination is not an accurate reflection of the Veteran's right knee disability, the Board will afford the Veteran the benefit of the doubt and grant a staged disability evaluation of 10 percent under Diagnostic Code 5257 for slight instability and 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  Neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
















ORDER

Entitlement to a disability rating in excess of 30 percent for traumatic arthritis of the right knee from June 1, 2010 to May 3, 2011, a rating in excess of 10 percent from May 4, 2011 to November 24, 2015, and a rating in excess of 30 percent from November 25, 2015 is denied.

Entitlement to a separate 10 percent disability rating for slight instability of the right knee is granted.  

Entitlement to a separate 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint is granted. 




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


